Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 07/08/2022. In the instant amendment, claims 1-3 have been amended.
Claims 1-3 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2010/0252042 to Kapust
[0335] FIG. 105 shows an embodiment used with an ET tube interface 10901. This version of the interface can be helpful to institutions which walk their patients during the weaning stages off of invasive mechanical ventilation. Walking patients whom are on ICU ventilators is typically very onerous because the patient must have the assistance of a number of medical staff to move the large and complex ICU ventilator along side the patient. In FIG. 105, the present invention may be used to help a patient walk, while receiving adequate ventilatory support form the ventilation system and interface described in this invention. In this embodiment, the ET tube connector may include an attachment for the ventilation interface. The patient can breathe ambient air spontaneously through the proximal end of the ET tube proximal connector which is left open, while the patient's spontaneous breaths are efficaciously augmented by the ventilation system, gas delivery circuit 10909 and catheter interface 10901. Optionally, in addition if it is desired to apply PEEP, a special PEEP valve 10903 may be included for attachment to the end of an ET tube 10905. The special PEEP valve may include a one way valve so that ambient air is easily entrained into the ET tube toward the patient's lung by a jet nozzle 10907, but also allows exhalation through the PEEP valve 10903, while maintaining the desired PEEP level. The patient can still also breathe room air spontaneously through the PEEP valve through an inspiratory valve integral to or in parallel with the PEEP valve. For PEEP application, alternatively the ventilator used in the present invention can provide PEEP as previously described by delivering gas with the appropriate waveform during the patient's expiratory phase. The catheter tip can be slightly proximal to the proximal end opening of the ET tube proximal connector, or can be coplanar with the proximal end opening, or can be inserted into the ET tube to the appropriate depth, typically at around the mid-point however which will depend on other variables of the system. The depth can be adjustable to optimize the entrainment and performance or function for individual situations, as required clinically or for patient tolerance. The ET tube connector used in this embodiment of the invention may be of a special unique configuration that provides the necessary jet pump geometry as previously described in conjunction with the nasal cannula outer concentric tube. The connector can include a jet inlet, jet throat and diffuser section. Or, alternatively, the ET tube can be of a special configuration, which incorporates dimensions and geometries advantageous to the jet pump performance. All of the appropriate details described previously with the nasal interface, apply to the ET tube catheter interface used in this version of the invention. In addition, PEEP can be included in the other patient interfaces described in the invention by including a similar special PEEP valve designed for each of the different patient interfaces.

US 2015/0034082 to Kimm
[0069] In some embodiments, the ECGE system 103 is an arteriovenous system. The arteriovenous system removes or shunts blood from an artery of the patient 150 and reinserts the removed blood into the patient 150 via a vein of the patient 150. For example, in such an arteriovenous system normally oxygenated blood is shunted via a suitable catheter from a nominally high-pressure artery through a membrane, gas-exchange device/module back to a lower-pressure vein via a suitable catheter. In some embodiments, an arteriovenous system removes blood from the right common carotid, auxiliary, femoral, or aortic artery and then reinserts the oxygenated blood back into the patient 150 via the jugular or femoral vein 152. The arteriovenous system utilizes the pressure gradient between artery and vein to push blood through the system and does not require the use of a pump.

US 2013/0333695 to Dellaca
[0022] i) a flexible catheter adapted to reach the retro-pharyngeal region of the patient, the catheter including at least a first channel being adapted to convey in the patient's pharyngeal region a flow of liquid medicament and at least a second channel adapted to convey in the patient's pharyngeal region a pressurized flow of gas; [0023] ii) first pump means connected to a first end of the at least first channel, adapted to create a pressure which pushes the column of liquid medicament towards the second end of the at least first channel; and a second pump means connected to a first end of the at least second channel, adapted to create the flow of pressurized gas; so that when the column of liquid medicament and the pressurized gas meet in the pharyngeal cavity, the liquid column is broken into a plurality of particles causing the atomized medicament to be delivered into the patient's lungs; and [0024] iii) a pressure sensor connected to the at least first channel for measuring a value indicative of the pressure in the patient pharyngeal cavity, such value being use to determine whether the patient is in an inspiration or in an expiration phase and wherein the first pump means are selectively activated only during inspiration phase.

US 2010/0057046 to Stevens
[0114] In some embodiments, a system configured to calculate cardiac output utilizing one or more embodiments incorporating a continuous sensor, for example as described herein, can be used for the diagnosis and or assessment of treatment efficacy of congestive heart failure. Congestive heart failure results in inadequate pumping of the heart resulting in decreased blood flow to peripheral organs and tissues. Implantation of a left heart and/or right heart device incorporating a continuous sensor, for example as described herein, to continuously measure variables to calculate cardiac output can be highly advantageous when titrating congestive heart failure medications in a critical care setting to the cardiac output, such as chronotropic, inotropic, or other agents such as dopamine, dobutamine, isoproterenol, epinephrine, aminone, milrinone, digoxin, beta-blockers, ACE inhibitors, ARBs, vasodilators such as nitroglycerin or hydralazine, diuretics such as thiazide diuretics, loop diuretics, spironolactone, etc. In some embodiments, the arterial and/or venous sensors could determine the respective blood oxygen content and a processor could calculate the cardiac output. A controller could then initiate, discontinue, or titrate the dose of one or more medications housed in an automated medication infusion system operably connected to a venous access line of a patient continuously or at a specified interval according to the cardiac output calculation in accordance with a predetermined algorithm, as well as other parameters such as blood pressure and heart rate, which can also be measured by continuous sensors, for example as described herein. Such a continuous cardiac output monitoring system could be highly advantageous in cardiac step-down and other inpatient units as well as outpatient units, where use of a conventional Swan-Ganz catheter to measure cardiac output would be impractical as well as contraindicated.

US 2016/0263333 to Dellaca
[0014] According to one aspect of the present invention, we provide a system for delivering a medicament comprising a pulmonary surfactant to spontaneously breathing patients, comprising: i) a catheter adapted to reach the retro-pharyngeal region of the patient, the catheter including at least a first channel being adapted to convey in the patient's pharyngeal region a flow of liquid medicament and at least a second channel adapted to convey in the patient's pharyngeal region a pressurized flow of gas, ii) first pump means connected to a first end of the at least first channel, adapted to create a pressure which pushes the column of liquid medicament towards the second end of the at least first channel;

US 2015/0034085 to Klein
[0056] (b) at least the first gas reservoir is assumed to contain a gas corresponding to a first portion of a inspiratory cycle, the method comprising sending a control signal to signal to the gas delivery apparatus to deliver a gas of a specified composition of the first gas reservoir for the first part of a respective inspiratory cycle [i], the first gas reservoir programmed to contain a volume of gas adapted to be depleted in each inspiratory cycle at a reservoir specific depletion rate which tracks the inspiratory flow rate measured by the flow sensor;
[0057] (c) generating a control signal effective to signal the gas delivery apparatus to deliver a gas of composition substantially equal to the specifiable or specified composition of the at least second gas reservoir for a second part of a respective inspiratory cycle [i] when the first gas reservoir is depleted.
[0058] To carry out the method, the computer program product includes program code which specifies or enables specification of the composition of the first gas reservoir and the second gas reservoir, program code for sending a control signal to signal to the gas delivery apparatus to deliver a gas of a specified composition of the first gas reservoir for the first part of a respective inspiratory cycle [i]; program code for specifying the volume and/or fill rate of the first gas reservoir, wherein the first gas reservoir contains a volume of gas adapted to be depleted in each inspiratory cycle at a reservoir specific depletion rate which tracks the inspiratory flow rate measured by the flow sensor; and program code for generating a control signal effective to signal the gas delivery apparatus to deliver a gas of composition substantially equal to the specified composition of the at least second gas reservoir for a second part of a respective inspiratory cycle [i] when the first gas reservoir is depleted.

The prior art of record (Cool in view of Kapust, Kimm, Dellaca, Stevens, Klein) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... if it is determined that the tidal volume per respiratory cycle of the patient is greater than or equal to the reference respiratory volume, determine whether a respiratory cycle of the patient is less than a reference cycle, and control the catheter to start to be inserted into the respiratory organ of the patient if it is determined that the respiratory cycle of the patient is less than the reference cycle; and if it is determined that the respiratory cycle of the patient is greater than or equal to the reference cycle, determine whether a maximum amplitude of waveforms of the auscultatory sounds of the patient exceeds a reference amplitude value, and control the catheter to start to be inserted into the respiratory organ of the patient if it is determined that the maximum amplitude of waveforms of the auscultatory sounds of the patient exceeds the reference amplitude value.” and similarly recited in such manners in other independent claims 2-3.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 2-3 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193